Council Question Time
The next item is Question Time (B6-0125/2007).
The following questions are addressed to the Council.
Subject: EU taxation policy
The taxation policy pursued by the Member States should be consistent with the Community's objectives in terms of job creation, EU competitiveness, the single market and free movement of capital. The 27 Member States are solely responsible for the planning and implementation of direct taxation policy, while the Community rules governing individual areas of taxation policy in the Union require the unanimity of the 27 for any decision-making. Value added tax (VAT) on products has become quite a complicated matter in recent years. In particular, VAT in the Member States ranges from 3% in Luxembourg to 25% in Denmark. Will the Council say whether the EU is moving closer to adopting a common system for value added tax, what stage has been reached in discussions to date and what the Member States' intentions are concerning the adoption of a common rate of VAT?
President-in-Office of the Council. - (DE) Madam President, the common system of value-added tax was established in 1967 by the first and second VAT Directives. These two directives prescribed the general structures of the system. The detailed provisions governing the application of the common VAT system were introduced in 1977 with the adoption of the sixth VAT Directive. This directive has since been subject to numerous amendments, most of which were occasioned by the creation of the single market and the accompanying removal of tax barriers between Member States.
On 1 January 2007 the sixth directive was repealed and replaced by Directive 2006/112/EC on the common system of value-added tax, which incorporates all of the statutory amendments to the original directive. As far as VAT rates are concerned, the directive establishes the principle of applying a standard rate plus one or two reduced rates. The standard rate must be at least 15%. This minimum rate is fixed until 31 December 2010. The reduced rates, which must amount to at least 5%, are applicable to goods and services defined in the directive. The directive also provides for certain exceptions to this general rule and for transitional arrangements, allowing the Member States to respond to specific situations.
So that the effects of the reduced rates can be more accurately assessed, the directive also lays down that, by 30 June 2007 at the latest, the Commission is to present to the European Parliament and the Council an overall assessment report on the impact of reduced rates applying to locally provided services, focusing especially on job creation, economic growth and the proper functioning of the internal market and based on a study carried out by an independent economic think-tank.
(EL) Madam President, Minister, as the Commission has said, you must have information on the impact on economic prosperity and job creation in the Member States from different value added tax rates at your disposal and make it known by 30 June 2007.
It is only to be expected that different VAT rates have a strong impact on sectors of the internal market and on the flourishing of the economies in the Member States, with the result that individual economic indicators are affected and inequalities in the economy and society are exacerbated.
I ask you, Minister, do you already know the impact different VAT rates have and, if you do, what is it?
Finally, what policies is the Council considering in order to mitigate the adverse repercussions of these differences?
Mr Mavrommatis, I also said that there has been a variety of developments and decisions within the scope that exists for this in the European Union. It should be particularly useful in that, when the report of the expert group is presented, we shall have the facts on the table and be able to assess whether or not there are obstacles, as it were, to the functioning of the internal market, and what has been the impact on certain sectors to which reduced rates have applied in the past. I am sure you will understand that we ought to wait for this report. After that, we - the Council and Parliament - must conduct an assessment together.
(DE) Mr President-in-Office, I should like to extend the question a little. The attempts to achieve uniform or harmonised VAT rates in Europe are admirable, but surely the objective of European tax policy should be the ultimate achievement of uniform, or at least comparable, taxation rates and taxes throughout the European Union. I should be interested to hear what kind of discussion there has been on this issue in the Council in general, whether this issue has been approached, and if so, how.
President-in-Office of the Council. (DE) Mr Leichtfried, I understand that a debate has been held in the past on tax rates and the various common tax base indicators in the field of corporation tax, for example. You will be aware that, under the German Council Presidency, some work has been done on this, but no agreement reached as yet.
With regard to VAT, I would reiterate that this is the next item on our agenda. What will this expert report find? What are the Commission's proposals and analyses? What is being proposed to the Council? There is no current discussion in the Council on the specific question put by the honourable Member, however.
Subject: EU cross-border cooperation to protect children from child abuse - mutual recognition of disqualifications from working with children
There is an urgent need for effective systems within the EU to ensure that unsuitable people are not able to gain employment which brings them into contact with children.
On 1 June 2006 the European Parliament adopted its report on the 2004 'Initiative of the Kingdom of Belgium with a view to the adoption by the Council of a framework decision on the recognition and enforcement in the European Union of prohibitions arising from convictions for sexual offences committed against children' (14207/2004 - C6-0244/2004 -.
What progress is being made towards adoption by the Council of the proposed framework decision, which is crucial for ensuring the protection of children in Europe?
In the event of a lack of progress towards adoption, how does the Council intend to ensure that all the objectives this initiative aims to achieve will be otherwise met? (it aims to ensure that Member States recognise and enforce bans on working with children imposed on individuals by other Member States.)
The Council has discussed in detail the initiative of the Kingdom of Belgium with a view to the adoption by the Council of a Framework Decision on the recognition and enforcement in the European Union of prohibitions arising from convictions for sexual offences committed against children. Following this discussion, the Article 36 Committee decided at its meeting of 22-23 March 2007 to deal with these issues in connection with the Framework Decision on the organisation and content of the exchange of information extracted from criminal records between Member States, and to amend this draft Framework Decision accordingly.
On 13 June 2007, at the Justice and Home Affairs Council meeting in Luxembourg, the Council reached agreement on a general direction for a Framework Decision on the organisation and content of the exchange of information extracted from criminal records between Member States, and brought the initiative of the Kingdom of Belgium to a conclusion consensually. In so doing, the Council took account, in particular, of the important aspect of the Belgian initiative that Member States should have access to information on the relevant convictions pronounced and prohibitions imposed in another Member State, so that each Member State can draw such conclusions from this information as are necessary to protect children from the risk of sexual abuse.
I would like to thank the President-in-Office of the Council for that answer, but I should also like to ask him to acknowledge in the German Presidency the real concern across the European Union about recent incidents of possible child abduction for the purposes of exploitation. I would ask him to acknowledge that this is now a major issue in the European Union, for his country, for mine and for others, and to ensure that we come to a conclusion, before the end of the German Presidency, on the exchange of criminal records on people who work with children and will be a danger to them.
President-in-Office of the Council. (DE) Mr Moraes, as I said before, we have indeed taken up the initiative, and the Ministers for Justice and Home Affairs, too, have recently agreed to implement the key concern at the heart of the Belgian initiative. Notwithstanding certain differences concerning the information permitted to be passed on, the EU has now found a joint solution to the core issue forming the basis of Belgium's initiative, which I believe is a significant step forward. I am sure you appreciate that the time remaining to the German Council Presidency will presumably be insufficient to bring about agreement in other fields.
Is it not a pretty dire situation that, three years on from the proposal and when everybody agrees that making cross-border information available on sex offenders is one of the most urgent priorities and one very much supported by the public, we simply have no agreement? And the Council says it will look at this soon!
Is it not also pretty shocking that the UK Government is seeking an opt-out from this law enforcement area of European cooperation so that, even if it were agreed, our children would not even be protected by measures to track sex offenders?
President-in-Office of the Council. - (DE) Baroness Ludford, I would rather not discuss at this time the outstanding decision on the amendment of the Constitutional Treaty, but I have made it clear that the Ministers for Justice reached an agreement on 13 June, and that a solution has been included in the planned Framework Decision in the form of the integration of the exchange of information from criminal records, a key element of the Belgian initiative. It is particularly important to bear in mind that, if only one Member State has the information, what happens if a person takes up employment elsewhere? Would the rest of the EU know about it? This has now been guaranteed thanks to the Framework Decision agreed upon.
Subject: Discrimination against disabled people or children with learning difficulties
Although 2007 is the Year of Equal Opportunities for All, people with disabilities or special needs continue to encounter discrimination owing to their particular circumstances. Typical examples are: (a) disabled people who are unable to obtain insurance cover and, in the event of an accident, have to rely on their families and (b) children with learning difficulties (e.g. stammering, dyslexia) who encounter a lack of standard practice in national school legislation. Moreover, whereas they may be given favourable treatment in one particular country - oral examination in the case of dyslexic individuals, for example - they do not enjoy the same opportunities in other Member States, even in the European Schools.
Will the Council intervene to ensure that disabled people are able to obtain private insurance and that the needs of children with learning difficulties are met, in particular in the European Schools?
President-in-Office of the Council. (DE) I should like to start by saying that the Council Presidency considers this a very important, valid question. The Council is fully aware of the importance of guaranteeing the welfare of disabled people and of children with learning difficulties.
The Council would like to take this opportunity to draw attention to the general legislative framework for the fight against discrimination in employment and occupation on grounds of a person's religion or belief, disability, age or sexual orientation. The Directive, which is based on Article 13 of the EC Treaty, lays down the minimum requirements to be met by all Member States. The problem is that this legislative framework extends to neither insurance nor the education system. Nevertheless, Member States may introduce or retain provisions that do even greater justice to the principle of equality than those of the Directive, and which envisage protection against discrimination in fields subject to national competence.
Concerning the European Year of Equal Opportunities for All, the Council notes with satisfaction that the Commission is intending to publish a number of studies relevant to the honourable Member's question. These studies are intended to highlight the social situation of disabled people, including with regard to education and training, and to summarise the statistics on disabled people provided, in particular, by social-security institutions, with a view to obtaining a realistic overview of the situation of disabled people, including with regard to the educational dimension.
(EL) Madam President, Mr President-in-Office of the Council, thank you for your reply.
I wanted to point out that, as a country, Germany is already demonstrating understanding for people with disabilities and there is legislation allowing them to obtain insurance, so that they are treated equally in employment.
European schools do not have the same measures to help children with disabilities as the Member States and that is why I am asking for initiatives on the part of the Council.
President-in-Office of the Council. - (DE) Mrs Panayotopoulos-Cassiotou, I would have to have another look into the circumstances you have just presented. Nevertheless, as I said before, an attempt must be made to develop new initiatives with regard to certain things. When the Commission presents its report, it will become apparent where the gaps are, and then I am sure that these can be closed by means of legal measures either at EU or - as I am assuming will be the case - at national level.
Subject: Intergovernmental cooperation and passarelle clauses on immigration issues
Given the growing importance of immigration issues in EU policies, and the implementation of intergovernmental cooperation mechanisms such as Frontex or rapid intervention teams, what plans is the Council considering with a view to strengthening the Community pillar in this area, particularly by means of the so-called 'passarelle clauses' provided for in the EU Treaties?
President-in-Office of the Council. - (DE) Madam President, I crave the House's indulgence, as I shall have to refer to many technical aspects in my reply that may not always be easy to follow, but those actively working on the subject matter are of course aware of how important the principles are in this regard.
Currently, measures in this field - that is, the field of migration - can be taken pursuant to Title IV of Part Three of the Treaty establishing the European Community. The fields in which measures are taken by means of codecision with the European Parliament are extended by Council Decision 2004/927/EC of 22 December 2004 providing for certain areas covered by Title IV of Part Three of the Treaty establishing the European Community to be governed by the procedure laid down in Article 251 of that Treaty, in accordance with the second indent of Article 67(2).
Most measures referred to in these provisions are now taken by means of codecision. However, the European Council took the view that, until the entry into force of the Treaty establishing a Constitution for Europe, the Council should continue to act unanimously with regard to the measures referred to in Article 63(3)(a) and (4) of the EC Treaty in the field of the legal migration of nationals of third countries into and between Member States. These and other issues are still being examined in the course of the ongoing process of Treaty reform.
(ES) Madam President, I would like to thank the President-in-Office of the Council for the information that he has given us, of which, despite its technical nature, this Parliament is clearly very well aware.
At the moment there is immense concern in Parliament at the Council's inability to resolve immigration issues by means of intergovernmental cooperation. I shall refer to a single case, that of the maintenance of the Dublin II Regulation, which currently prevents us from showing solidarity towards the Republic of Malta in order to deal with the immigration problems, something which could be resolved in a Community fashion.
My worry is that the intergovernmental method is not sufficient and that we should move over to the first pillar. One example of this is the issue of the Dublin II Regulation.
Mr Medina Ortega, the migration issue has been the subject of frequent discussions in past rounds. I have pointed out many times, including in connection with another of today's debates, that the global approach to migration will undoubtedly play a key role in the Council conclusions tomorrow and the day after, and that it is not just an issue, but rather is being dealt with. The honourable Member is right to ask how we can help Member States of the European Union such as Malta. However, we shall also endeavour to find solutions to the issues surrounding, and causes of, migration, particularly illegal migration, together with the countries of origin.
The other question is of a technical nature, but of course this all depends on how we deal with the issue of the future of the Constitutional Treaty.
(DE) Mr President-in-Office, mass legalisation of illegal immigrants in various Member States has often been interpreted as an invitation, and has led to veritable waves of refugees, as well as gift-wrapping a boom for people-smuggling gangs.
To what extent are there plans to extend readmission agreements, particularly with countries receiving financial support from the EU?
President-in-Office of the Council. (DE) Readmission is an important issue, one that has been on the agenda of the joint debates between the European Union and African countries, and most recently of last year's joint conference on migration in Tripoli. This is true of many areas, of course, as - even though this has not had a decisive influence on the present discussion - there is currently a wave of migration not only from South to North, but also from East to West. In that regard, the very issue of whether it is possible to arrive at regulations for the respective readmission agreements is always included in discussions on visa provisions. This is also the case in the talks with African Union countries, for example. I cannot give you any figures at present as to the countries with which such agreements have already been concluded, but I am sure we shall be able to provide these at a later date.
(MT) Although I agree with the President that what has to be discussed are the causes of emigration, I would like to know what the German Presidency's position is regarding Malta's burden-sharing proposal. We agree that, eventually, this will have to be discussed in the light of the Constitutional Treaty, but this is an urgent catastrophe and requires urgent action.
President-in-Office of the Council. (DE) These are two different fields. The causes of refugee flows will be another important item on the agenda of November's EU-Africa Summit under the Portuguese Presidency. What aspects of the respective situation can be improved in cooperation with countries of origin? Good governance, better structures, the prospects of finding work or training?
Secondly, what can the European Union do? In this regard, Commissioner Frattini and the German Council Presidency have recently considered granting temporary access to employment. This avenue is still being pursued. In addition, in the form of Frontex, we have without doubt hit upon an initial approach to helping countries who may be unable to solve certain problems locally, and who receive support from Frontex.
Subject: Counter-terrorism and human rights
Following the EU-US summit in April 2007, what strategy is the German Presidency proposing for ensuring that transatlantic cooperation to combat terrorism and crime is pursued through methods which respect human rights and civil liberties?
When and how does the Presidency propose to involve the European Parliament in the transatlantic dialogue on security, including the legal framework for fighting terrorism?
What responses has the Presidency sought and received from Member States in response to the European Parliament report on extraordinary rendition adopted on 14 February 2007?
Can the Presidency give an update on filling the post of counter-terrorism coordinator, and is it conducting a review on the need for that post to carry more weight in the Council structure, not least in ensuring respect for Article 6 TEU?
President-in-Office of the Council. (DE) At the 2007 EU-USA Summit, the European Union and the United States agreed the following: consistent with our common values, we confirm that we have long been working to ensure that efforts to combat terrorism are in line with our obligations under international law, including human rights standards, refugee law and international humanitarian law.
We shall continue and intensify our ongoing dialogue on the fundamental rights under international law that are relevant to our common fight against terrorism. This dialogue has helped us obtain a better knowledge of each other's legal framework and should promote cooperation between us on fighting terrorism.
The Presidency informs Parliament regularly about transatlantic relations, including about issues connected with international law. One such briefing was given here in the run-up to the EU-USA Summit on 24 April 2007.
On the subject of transatlantic dialogue, the legislator contributes to the transatlantic dialogue on security. The Council noted the European Parliament resolution of 14 February 2007 on extraordinary rendition on the agenda of the General Affairs and External Relations Council on 5 March 2007. The Presidency has neither sought nor received any responses from the Member States to the said European Parliament resolution. The post of counter-terrorism coordinator is currently being assessed, and the search for a suitable candidate is under way.
It would have been preferable to have a full debate on the CIA renditions and European complicity this part-session, as the Liberals wanted, but unfortunately the largest groups on the right and left strangely refused to support that idea. We could then have pressed the Council collectively to respond at last to Parliament's and Dick Marty's reports.
How is the Council ensuring human rights compliance, as stated in the summit conclusions, when we know that US efforts are directed at persuading EU Member States to dilute legal protections? Is the Council going to let MEPs into those ongoing secret discussions given that we are supposed to have a high-level trialogue on terrorism? We have never been consulted on the action plan, and I think it is about time the Council improved its partnership with Parliament on these matters.
President-in-Office of the Council. (DE) If I remember rightly, I have already explained, in the debate on the subject, the importance of transatlantic dialogue and what the European Union and also the Council Presidency have contributed to that debate. It is indeed the case that many an impetus has been given and that the relevant talks are currently being held - admittedly not high-level talks, but talks at working level. I hope you will understand that these are confidential talks. Regularly including the subject of transatlantic relations on the agenda, however, ensures that the possibility of exchanging views on how far both parties' efforts towards a resolution have progressed will continue to exist in future.
(DE) Mr President-in-Office, allow me to express my opinion that your efforts in certain part-fields have not yet proved entirely successful, particularly - with regard to my area of competence - in the field of the checks on European passengers at US airports, which I consider shameful and without doubt in violation of human rights. I believe that this state of affairs is unacceptable in the long run. I should be interested to hear what the President-in-Office intends to do about these measures, which have been taken in the United States under the guise of combating terrorism?
President-in-Office of the Council. (DE) Mr Leichtfried, I do not want to go into your assessment of the checks in the United States at this time, but I do know that the actions of the USA are in response to certain events. As the honourable Member knows, however, we are conducting ongoing dialogue with the USA about the Visa Waiver Programme, to ensure that the visa-free regime applies to other EU Member States, too. I shall take the opportunity presented by your question to take up this issue again, and possibly also to suggest that our successor the Portuguese Council Presidency raise it in talks with the USA.
Subject: Deployment of US missile defence system in EU Member States
The USA's plan to set up a missile defence system in Member States of the European Union - Poland and the Czech Republic - on the pretext of guarding against missile attacks from Iran and North Korea has given rise to public concern in Europe, such plans being perceived as making Europe a target as well as giving rise to new divisions. According to an announcement by the Russian Security Council, these plans have already entailed a revision of Russian defence strategy since they are considered to be a threat to the Russian Federation.
What are the Council's views on the deployment of such systems in Member States of the European Union? What measures will it take to ensure that these plans, which are reviving Cold War conditions in Europe, are revoked?
Mr Papadimoulis, the US missile defence system and the planned stationing of 10 rockets in Poland and a radar system in the Czech Republic has not yet been discussed in the Council. The bilateral cooperation between the United States and some EU Member States in connection with the stationing of elements of the US national missile defence system falls within the national competence of the Member States concerned. Consequently, the Council has not considered raising the issue of missile defence in talks with the USA or with NATO. Ballistic missile defence is the subject of consultations within NATO and the NATO-Russia Council. On 19 April, special meetings of the North Atlantic Council and of the NATO-Russia Council were held on the subject of missile defence. This subject was also discussed at an informal meeting of NATO Foreign Ministers in Oslo on 26-27 April.
(EL) Madam President, I am surprised by the Council's reply. Fine, you do not want to discuss it with the Americans and ΝΑΤΟ. Do you intend to discuss it in the Council, with your Czech and Polish colleagues? Or have you handed everything over to ΝΑΤΟ? The German Minister of Foreign Affairs has expressed his concern. Mr Solana likewise. Germany wants smooth Euro-Russian relations. Do you intend to discuss the matter during this summit? Do you intend to discuss it at some point? What is the point of the Council talking if it does not talk about issues which worry all the citizens of Europe?
President-in-Office of the Council. (DE) I should like to refer once again to the starting position. A few years ago, at the North Atlantic Council in Prague, the partners agreed on the new challenges presenting themselves and on the answers - possibly new ones - NATO had to find to these. NATO has set up the relevant working parties. This debate was continued in Riga, but no definitive result has been achieved as yet. For example, we agree on the joint threat analysis.
At this stage, however, the United States made its proposal for a national missile defence system. We take the view that, as a rule, the subject of the missile defence system should be discussed within NATO rather than within the European Union. I can only reaffirm that this neither has been, nor will it be, discussed within the Council.
(DE) Mr President-in-Office, you say - rightly - that the Council does not wish to deal with this issue, but I should like to ask, against the background of surveys according to which 51% of Poles oppose the planned stationing of this US missile defence system, why calls by citizens' action groups for a consultative referendum have been dismissed on grounds that referendums are unsuitable in this case. What is the Council's position on the subject of public participation in such important decisions? Does the possibility of negotiating on this, at least, still remain?
President-in-Office of the Council. (DE) As far as public participation is concerned, this is a national decision, and no guideline is required on the part of the Council Presidency. This is a matter for Member States on their own responsibility.
In this connection, however, I should like to reiterate that there has indeed been movement on this issue in general terms, particularly between Russia and the United States, who have agreed to an intensive exchange of views on the subject and to confidence-building measures. This currently remains open. As the honourable Member is aware, Mr Putin recently made proposals to this end to the USA, too. I believe that we should await these talks.
(DE) My question follows on directly from this. Has the EU Council Presidency taken a position on Vladimir Putin's proposal to involve Azerbaijan in this missile system?
Secondly, does the position of the EU, or rather the Council, on the US missile system correspond to NATO's position, or is there a difference? If the latter, what is the nature of this difference?
Thirdly, does the Council intend to deal with the issue of the missile system at any stage?
President-in-Office of the Council. - (DE) The Council has not dealt with this as yet, nor can I anticipate whether it will do so in future. As I said before, there is no need for the Council Presidency to give its opinion but, in view of the debates of recent days, we warmly welcome the fact that the situation between the United States and Russia, which was initially rather confrontational, has now returned to a different level and that the parties are declaring a willingness to talk to each other. We have hitherto taken the view that this is a matter for consultation within NATO rather than within the European Council.
Subject: Gas pipeline in the Baltic Sea
There are varying reports as to whether the Council has approved the construction of a German-Russian gas pipeline running under the Baltic Sea. It is important - particularly from a democratic perspective - that the public receives an answer on this matter. I have discussed the matter previously with both the Commission and the Council without receiving specific and satisfactory information.
Has the Council formally approved the construction of a German-Russian gas pipeline running under the Baltic Sea? The Council's approval is presumably required to enable the project to go ahead? Should a dispute arise over environmental impact assessment in Swedish waters, is it the European Court of Justice or the Swedish Environmental Court which passes final judgment in the case?
President-in-Office of the Council. (DE) I would point out that there is no legal basis for the Council to formally approve or reject projects such as those mentioned in the honourable Member's question. In other words, such projects can go ahead without the need for the Council's prior approval.
As the honourable Member is no doubt aware, Decision 1364/2006/EC of the European Parliament and of the Council laying down guidelines for trans-European energy networks and repealing Decision 96/391/EC and Decision 1229/2003/EC makes reference in several places to a gas pipeline between Russia and Germany running across the Baltic Sea via the offshore route. I also assume the honourable Member is aware that, in accordance with Annex I to this Decision, a North European gas pipeline is categorised under 'projects of European interest': the category of projects given the highest priority. With regard to the special provisions governing projects of this standing, the Council would draw attention to the operative part of the aforementioned Decision, which was adopted by the European Parliament and the Council by the codecision procedure.
I should like to refer Mr Lundgren, in particular, once more to Article 13 of the Decision, which reads as follows: 'This Decision shall be without prejudice to the results of the environmental impact assessment of projects, plans or programmes which define the future framework for such projects. The results of the environmental impact assessments, where such an assessment is requested in accordance with relevant Community legislation, shall be taken into consideration before a decision on the carrying out of the projects is actually taken in accordance with the relevant Community legislation.'
Regarding the second part of the question, in accordance with the Treaty, it is up to the Commission to ensure the correct application of Community legislation and, in the case of infringements, to take such measures as it deems appropriate. Naturally, this principle also applies to the Community legislation in force for environmental impact assessments.
(SV) Madam President, as an EU country and as the country holding the Presidency right now, Germany is appealing for a common energy policy for the EU. In spite of that, it is concluding a bilateral agreement with Russia concerning a very considerable investment in infrastructure in the form of the gas pipeline and is doing so without consulting other EU Member States around the Baltic Sea. What are there by way of comments on this?
President-in-Office of the Council. (DE) This issue has also been the subject of a previous Question Time. I can only reiterate that this is a private rather than a State project, and that any enterprises carrying out this project have to submit all the relevant documents, including in the countries in which this pipeline is ultimately to be laid, where they have to carry out this examination in accordance with the relevant provisions.
(DE) Mr President-in-Office, as we know, this gas pipeline has been severely criticised by various politicians, experts and scientists, particularly from Scandinavian and Baltic countries and Poland. Perhaps the Council could help bring the competent experts and politicians together to discuss the problem and perhaps reach a practical compromise?
President-in-Office of the Council. (DE) Mr Paleckis, it is primarily the task of the parties planning and wishing to carry out this project to keep the countries concerned informed as appropriate - which is done by making the appropriate application. This application will undoubtedly be followed by an examination of all possible aspects, particularly those of the environment and security. I am assuming that the appropriate talks will also be held. However, first and foremost, it is entirely up to the parties involved in the project to take the initiative on this - and these parties are private and not State enterprises.
(LT) Madam President, Minister, this is not the first time we are discussing this issue. Talking about its ecological consequences evokes all sorts of concerns and fears. Now Russia, implementing the project, is carrying out its own environmental impact assessment, saying that the weapons on the seabed are not dangerous. Do you not find it illogical that a private project manager is carrying out the environmental impact assessment?
President-in-Office of the Council. - (DE) Mrs Budreikaitė, there is both international and European legislation to be observed. As regards the international legislation, I assume that Russia, too, is bound by this. It is not a case of Russia carrying out its own examination and saying, when the result is available, this pipeline is environmentally sustainable on the whole; the other partners, too, have to be taken into account. I should like to reiterate what I said in a previous Question Time, which is that - including in the interests of the enterprises operating this pipeline - complete transparency will be ensured in order to allay citizens' fears, and care will be taken that the mines and bombs remaining at the bottom of the sea do not pose a risk to those living near the pipeline. This will be a very thorough examination, and is compulsory for everyone concerned, particularly the enterprises; so it would not just be a case of Russia approving and giving the green light to this project.
Subject: Overseas territories
Does the Council ever discuss the anomaly whereby some overseas territories, literally on the other side of the world, are deemed part of the EU when other places within the EU's borders are considered 'outside' the EU?
In view of the implication of these anomalies, is the time not right to modernise or regularise this situation?
The Council has not discussed this issue in terms of the aspect which has been mentioned by the honourable Member. The physical distance or proximity to the 27 Member States is not, in itself, decisive as regards relations between the individual countries and regions of the European Union. Relations with overseas countries and regions are regulated in the fourth part of the Treaty Establishing the European Community, as well as in Council Decisions. The currently valid Council Decision, which was adopted on 27 November 2001 and amended on 19 March 2007, will run until 31 December 2013. The Council will review the situation again before then.
My point really was that what we decide in this Chamber - as you said in response to the last question, when you referred to EU laws that have to be respected - applies in places like Martinique, or Guadeloupe, or French Guiana on the coast of South America, thousands of kilometres away, far removed from this place, but it does not apply in places like the Channel Islands, which are between France and Britain, or the Isle of Man, Liechtenstein, Andorra - I could go on. There are all these peculiar little tax havens and exemptions that we seem to allow and where EU law does not apply.
Does the Council not consider this position to be such an anomaly that we ought to look at it again and consider a more modern way forward, rather than trying to legislate thousands of kilometres away, and not on our own doorstep?
I presumably do not need to make specific reference to the fact that the areas associated with your question concern regions outside Europe but which are part of the European Union because, as it were, they are members of the European Union in view of their links to the mother country. You are aware, of course, that countries such as Andorra or Liechtenstein are not members of the European Union even though they are situated in Europe. A corresponding review in Council will establish whether these regions will continue to be affiliated and whether legislation will continue to be transferred to the areas mentioned.
(DE) Overseas territories where military bases of EU Member States are located are certainly a frequent occurrence. I would like to mention another specific case: Cyprus has designated sovereign military bases which belong to Great Britain but which are not part of the European Union. My question here is as follows: Is it a tolerable situation where an EU Member State has areas belonging to another EU Member State which are not part of the European Union?
I can only tell you, as you are all aware, that there have been special developments on the island of Cyprus and that it still has special status. In this respect, old regulations still endure here but which, I imagine, will certainly be amended if a solution is found to the Cyprus conflict as a whole.
Subject: Possible age discrimination towards pilots flying over France
Does France's refusal to allow pilots over the age of 60 to fly over its territory constitute a breach of the EU Equal Treatment in Employment Directive (2000/78/EC of 27 November 2000), even when these pilots act as co-pilots in accordance with the International Civil Aviation Organisation's guidelines?
Mr Bushill-Matthews, you are aware, of course, that monitoring of the proper transposition of EU legislation by Member States is the responsibility of the European Commission in the first instance. The Council does not therefore wish to comment on the specific case mentioned.
Well, that was a very short answer, but not very sweet. I am aware that the Commission has certain responsibilities, but are you saying that the Council has no interest whatsoever and does not care about age discrimination? Because that is the clear message you are giving.
You have just said that the Commission is the guardian of the Treaties. It will review this accordingly. Furthermore, the opportunity exists for the parties in question to have a corresponding review carried out in the event of discrimination.
(DE) I believe that air travel basically requires reorganisation. The question to the Council is therefore justified: In future, is it envisaged proceeding more within the framework of intergovernmental cooperation or on a bilateral basis in this area in the event of discrimination, or do you consider it right that the Commission takes an initiative in this area?
Mr Rübig, a lengthy debate has certainly been held in the European Union and in the Member States regarding the transposition of relevant directives. In this regard, there was also the stipulation that transposition into national law takes place in all Member States. This constitutes the basis and, as with all other legislation, where there is a European law, citizens who feel affected, or who believe that they are the subject of discrimination, are able to proceed accordingly, even going as far as raising a complaint with the European Court of Justice.
Subject: Unemployment in Kosovo
How does the Council Presidency assess the current situation in Kosovo, where the delay in recognising the territory's independence has contributed in recent months to an extremely high level of unemployment, and what steps will the EU be taking this year in Kosovo at an economic and political level?
Mr Posselt, the entire political situation in Kosovo continues to be determined by the status process. When the UN's Special Envoy, Martti Ahtisaari, forwarded the Comprehensive Proposal for a Kosovo Status Settlement to the UN Security Council, this process became the definitive responsibility of the Security Council. EU Foreign Ministers have repeatedly given their unequivocal support to Special Envoy Ahtisaari as well as expression to their conviction that the Ahtisaari package represents an important basis for sustained, economic and political development in Kosovo and can also contribute to the consolidation of stability in the region as a whole.
Following the G8 Summit of Heads of State or Government, at which agreement could not be reached in relation to Kosovo, the EU Presidency called on participating parties to intensify their efforts in order to adopt a new UN Security Resolution at the earliest possible juncture. The European Union is also continuing to follow the Status process intensively.
The preparations carried out by the European Union in terms of its contribution to a future, international, civilian presence in Kosovo following a solution to the status issue have, by and large, made headway. The European Union is prepared to assume an important role, in close cooperation with other international actors as regards a possible future, international, civilian presence. To this end, planning teams are to be found on site which are making preparations for possible future work undertaken by an EU special envoy and an ESDP [European Security and Defence Policy] mission in the areas of policing and the justice system. The conclusion of these preparations will depend on how the status process itself and the actual status solution continue to progress.
As in the past, in future too, substantial assistance will be required from the international community in general, and the European Union in particular, in order to improve the economic framework conditions and the social situation in Kosovo. This can only be achieved in close cooperation with international financial institutions and partners on site. As soon as a precise cost estimate is available, which naturally also depends on the status solution, the Commission will draw up an overall finance package which will also be the subject of a donor conference. This donor conference will only take place once Kosovo's status has been clarified.
(DE) My supplementary question to you is as follows: Can the issue of Kosovo's status not be resolved in terms that the European Parliament can agree to? Is the Council aware that 75% of the European Parliament came out in favour of the Ahtisaari plan, international independence and provision of an immediate warning system concerning further delays? Does the Council consider this to be a course of action which should also be adopted by other institutions? What does the Council mean by suddenly coming out and advocating the postponement of the entire matter for a period of six months, something which the European Parliament expressly warned against by a significant majority, and what does it mean by the statements made by Mrs del Ponte, who has no jurisdiction whatsoever in this field?
Naturally, we are aware of the debates which have taken place in the European Parliament and the resolutions adopted by this House. However, I would again make reference to a detailed discussion which took place last Monday in the Council of Foreign Ministers and which will continue tomorrow evening in Brussels. In the course of this, unambiguous clarification was again provided in relation to the fact that although the Ahtisaari proposals constitute a basis, we do need a UN decision to assist in finding an acceptable solution.
It would now be completely wrong, and this has also been discussed with the governments of neighbouring regions, to take a unilateral decision. I believe that we should also be able to convince our partner, the United States, that a multilateral decision under international law is required. To this end, further talks will soon take place at a bilateral meeting between Mr Putin and Mr Bush. These talks will also certainly involve Kosovo. However, I am now giving due notice that a unilateral decision would not represent a sound basis for other decisions which are in the pipeline.
I am aware that impatience also prevails in the region. We have, for example, particularly thanked the Albanian Government for its influence over recent weeks and months and declared that a decision under international law is necessary and not just unilateral acceptance by individual countries.
(DE) Mr President-in-Office of the Council, what initiatives are planned by the Council Presidency in the area of economic policy, above all, in the sphere of energy policy as well? Could you envisage the SME Charter or the Energy Charter, for instance, being used as a starting point for also counteracting unemployment in the economic process as well as for transposing the Lisbon agenda there in an attractive manner?
Mr Rübig, we are certainly aware, and Mr Posselt's question has also helped trigger this awareness, of the importance of establishing economic stability alongside political stability. A precondition is now a basic decision. We all know the circumstances. As regards future prospects (you have mentioned the Energy Community which already exists in the region), decisions must then be taken if the preceding political decision has been taken. However, you are also aware following other debates, including those relating to neighbouring regions, of the opportunities afforded these countries by the European Union in terms of promoting regional cooperation. The aspect you have mentioned certainly has far-reaching implications.
As they deal with the same subject, the following questions will be taken together:
Subject: Athena system
While the EU Treaties prohibit the use of EU budget appropriations to fund military operations, the Member States have agreed on a special Athena system. How much funding from the Member States has been used to fund the various operations through this system?
Subject: Military budget for Athena financing mechanism
According to information from the German Federal Government in the summer of 2006, the EU is acquiring certain communications facilities from NATO (with costs shared between the two organisations) for the purpose of implementing operation Althea, is negotiating the acquisition of the cartographic material for Bosnia and Herzegovina originally produced for NATO or is renting a precisely defined infrastructure (container) at the shared headquarters Camp Butmir, albeit already in the form of a regular contractual agreement that goes beyond Berlin Plus.
Does the Council consider that adequate democratic budgetary control is guaranteed for the Athena military budget after the most recent Council decision on the Athena financing mechanism and why has it not so far been possible to identify the payments to NATO initiated from the Athena budget, to publish details of the precise utilisation of appropriations from the Athena budget and to inform the European Parliament accordingly?
Article 28 of the Treaty on European Union lays down the principles for financing civilian and military crisis management operations. Military or defence policy-related operations cannot be financed from Community funds.
Athena is the mechanism created by the Council in 2004 to manage the financing of the joint costs of such operations. The joint costs are less than 10%, which amounts to the total additional costs of an operation. The remaining expenditure is financed directly by Member States according to the principle whereby costs are borne where they accrue.
Athena is managed under the supervision of a special committee made up of representatives from Member States who are accountable to their own national parliaments through their respective ministers. As far as the Althea operation is concerned, both the European Union and NATO pay for their share as regards jointly used facilities, personnel, etc. NATO does not receive any reimbursement from Athena for the services rendered.
(FI) Madam President, Secretary of State, this is a peculiar system, which has no democratic supervision. By democratic supervision I mean parliamentary supervision, not supervision by the European Parliament or the national parliaments. This is the way to recycle the rules of the Treaties, as you just said. I would now like to ask if the new Constitution, regarding which the Presidency has drafted a proposal, will alter the Treaties in such a way that this money could be granted out of the EU budget without the Athena system?
Mr Seppänen, on the eve of the European Council, I do not wish to speculate today on the future of the European Constitutional Treaty. We will see which debates will be held and the consequences in terms of the contractual provisions.
On the second point, I would like to say that the respective ministers from the Member States are represented in committee and these ministers, in turn, are ultimately accountable to their own parliaments since the contributions come from the Member States. As far as I am aware, parliaments either have relevant specialist committees which can pass judgment and question the respective minister on the use of funds, or there are budgetary control committees which examine how these funds are used.
(DE) Unfortunately, the reality is somewhat different. In the security and defence sub-committee, I am told that the EU has paid money to NATO. You are now saying that no money has been paid. This is very interesting. The problem is that we do not receive any figures when enquiring about them in the individual national parliaments, nor do we receive figures through the Committee on Budgets or in the security and defence sub-committee.
Would it be possible for the Council Presidency to compile a summary of the expenditure effected hitherto in relation to this Athena mechanism?
On the first point, I can state the following: I will, as I have said just now, certainly look into and review the matter mentioned by you as to whether there is an inconsistency as you have described. On the other hand, as Council representative, I am unable to pass judgment on Member States' customs and laws in order to provide such an overview here. This shall be left to the Member States.
Subject: EU - Georgia negotiations on concluding the visa facilitation and readmission agreements
Georgia is an important EU partner under the European Neighbourhood policy. Its current government has demonstrated clear European aspirations and strong commitments to reforms directed to European values, as well as a good capacity in implementing them.
A lack of desire from the EU side for talks with Georgia on visa facilitation and readmission agreements is being observed. This contrasts distinctly with the successful conclusion of the EU visa facilitation and readmission agreements with Russia which will be put into effect from 1 June this year, as well as the EU negotiations with Ukraine completed in 2006, and negotiations with Moldova launched early this year.
Simplification of the existing visa regime with Georgia has never been placed on the EU's agenda and, surprisingly, it seems that this country is being punished for its aspirations towards European values and reforms.
What is the Council doing to accelerate the process of negotiations and conclusion of the visa facilitation and readmission agreements with Georgia, and what are the Council's plans regarding these negotiations?
As Council President, I can inform you that no initiatives have been taken in order to provide the Commission with a mandate to start negotiations on corresponding agreements with Georgia. However, provision is made at any time in the EU-Georgia action plan within the framework of the European Neighbourhood Policy for the initiation of a dialogue on issues connected with the transit of persons, including issues of readmission and the issuing of visas.
In connection with discussions on the possible unequal treatment of citizens living in Abkhazia who receive visas there on the basis of the new agreements, as well as in connection with the issue regarding whether imbalances may indeed exist in this area between the rights of people living in Abkhazia and those of people living in Georgia itself, I would like to add that this debate, which has also taken place at another level within the European Parliament, will continue to bring about a solution.
(LV) Mr Gloser, you just referred to Abkhazia and South Ossetia, and it is well known that Russia is currently issuing Russian passports on a massive scale to inhabitants of Abkhazia and South Ossetia, thus artificially reducing the proportion of Georgian citizens in those regions. The European Union, in hesitating with regard to the allocation of this visa facilitation to Georgia, is indirectly creating an additional incentive for Russian passports to be acquired, since Russian citizens currently have more opportunities of travelling to the European Union than Georgian citizens. I would like to ask a second question: why were these talks on visa facilitation for Georgia not begun in the Council? What specific solutions do you see that might resolve this situation which is, in my view, unacceptable?
The European Union has concluded this visa facilitation agreement with Russia, along with corresponding agreements on readmission. In recent weeks, it has come to light, and at this point I can safely use the same term as has been used by Mrs Vaidere, that an imbalance exists between those people living in Abkhazia or South Ossetia who are suddenly able to travel using a Russian visa and Georgian citizens who cannot. This was what prompted the European Union, as within the framework of the neighbourhood policy, to consider opening talks on this issue with Georgia in order to counter this imbalance, were it to continue, whereby those citizens on the Russian side are able to obtain a visa while those on the Georgian side cannot.
Subject: Adoption of 'roaming' directive
What is the Council doing to speed up the adoption of the 'roaming' directive, which is of vital importance to European citizens?
President-in-Office of the Council. (DE) Mr Rutowicz, you enquired as to the status of the Regulation on roaming at the part-session back in February, and so I am pleased to be able to give the following answer to your further enquiry - even though you should already be aware of the subject matter, as the subject of roaming concerns us all given that we can no longer do without mobile phones.
As I am sure you are aware, the Regulation on roaming, which is based on Article 95 of the EC Treaty, is subject to the codecision procedure pursuant to Article 251 of the EC Treaty. I can assure you that all three institutions have set themselves the objective of adopting the Regulation on roaming as quickly as possible. At the European Council on 6-8 June, the Council reached a political consensus on the proposal, and thus approved the opinion of the European Parliament at first reading. The legal and linguistic experts are already carrying out the final revision of the text, so that it can be adopted under an expedited procedure. It is anticipated that the legal act will be adopted at the end of June. It will be published in the Official Journal immediately afterwards.
(PL) Madam President, unfortunately, the question was asked when the situation was quite different. Therefore, I imagine that we should at this point applaud the fact that these directives have been adopted so quickly and that European society will benefit from this work.
Incidentally, this is a great success for the whole European Parliament, the Council and the Commission. However, the rates set out in this directive are not such a great success. According to experts from the Committee on Internal Market and Consumer Protection, these rates were previously lower. The rapporteur increased them during the consultation process and, finally, they were increased in the directive itself.
However, I do have a question I would like to ask. Roaming remains, if I may say so, something that is unacceptable in Europe. My question, therefore, is when might roaming be abolished altogether in European Union Member States?
President-in-Office of the Council. (DE) We all know that there is often a gulf between our objectives and our achievements, but we should be pleased that a first, important, step has been taken, and it will require energy on the part of everyone involved to bring this into force by the end of June. This is also an example of why it is right and vital to discuss matters of the Constitutional Treaty.
The German Presidency's approach has always been to ensure that the public also sees the Europe of projects, the Europe of results. The Regulation on roaming that is due to enter into force shortly is an example of Europe's capacity for action and also of a project for the European public. We all know that there will continue to be discussions on further changes - I believe in the initiative of the European Parliament in that regard.
Subject: Implementation of the EU's Neighbourhood Policy
The European Union's Neighbourhood Policy covers 16 neighbouring countries, the Mediterranean countries of Egypt, Algeria, Israel, Jordan, Lebanon, Libya, Morocco, the Palestinian Authority, Syria and Tunisia and the Newly Independent States of Ukraine, Moldova, Belarus, Armenia, Azerbaijan and Georgia.
An action plan has been drawn up for the implementation of the Neighbourhood Policy in respect of each of the neighbouring countries. 16% of the external relations budget is to be earmarked for the Neighbourhood Policy.
Can the Presidency state with which neighbouring countries agreements have been signed pursuant to the Neighbourhood Policy instrument? What amounts have been set aside, for what period, for the countries in question?
President-in-Office of the Council. (DE) European Neighbourhood Policy (ENP) action plans consist of political documents that represent a political consensus between the European Union and the individual partner countries on an agenda of political, economic and sectoral reforms and contain both short- and medium-term priorities for action. They are adopted between the EU and the respective partner country by the Association or Cooperation Council.
ENP action plans have been concluded with five of the six partner countries in the East, the first being that with Ukraine on 21 February 2005 and that with Moldova on 22 February 2005. These were followed by individual ENP action plans for Armenia, Azerbaijan and Georgia on 14 November 2006. No such action plan has been adopted with regard to Belarus, as the EU has no contractual relations with that country. Belarus will not be able to enjoy the extensive benefits of the European Neighbourhood Policy until it introduces a democratic system following free, fair elections.
The following ENP action plans have been adopted with regard to partner countries in the South: that with Israel on 11 April 2005, with the Palestinian Authority on 4 May 2005, with Jordan on 2 June 2005, with Morocco on 22 June 2005, with Tunisia on 4 July 2005, with Lebanon on 19 January 2007 and with Egypt on 6 March 2007. No action plan has been concluded with Algeria as yet, and no action plans have been adopted for Libya and Syria as the EU has no contractual relations with those countries.
The EU will provide a total of EUR 12 billion in Community funds for the implementation of the European Neighbourhood Policy in the 2007-2013 period, representing an increase of 32% in real terms. Following discussions with the EU Member States, and pursuant to Regulation No 1638/2006 of 24 October 2006 laying down general provisions establishing a European Neighbourhood and Partnership Instrument, the Commission decided on the financial breakdown and adopted strategy papers and indicative programmes covering countries, regions and cross-border programmes for the 2007-2010 period.
The multiannual appropriations for the country programmes under the European Neighbourhood and Partnership Instrument, ENPI, for 2007-2010 are as follows: EUR 220 million for Algeria, EUR 98.4 million for Armenia, EUR 92 million for Azerbaijan, EUR 20 million for Belarus, EUR 558 million for Egypt, EUR 120.4 million for Georgia, EUR 8 million for Israel, EUR 265 million for Jordan, EUR 187 million for Lebanon, EUR 8 million for Libya, EUR 209.7 million for Moldova, EUR 654 million for Morocco, EUR 632 million for the Palestinian Authority, EUR 130 million for Syria, EUR 300 million for Tunisia and finally EUR 494 million for Ukraine. It should be remarked that no strategy papers or indicative programmes have been adopted for Libya and the Palestinian Authority, as medium-term programming is not possible in those cases, and therefore the appropriations stated are only position numbers.
(LT) Madam President, thank you for the comprehensive response. I would like to clarify one thing. In the implementation of this policy, certain agreements and action plans are made with particular countries: the European Union and Ukraine, the European Union and Georgia. Are the Member States neighbouring these countries involved in drawing up the action plans?
President-in-Office of the Council. (DE) This afternoon, we held a debate on MEDA and the European Neighbourhood Policy, but more in relation to the South. I should like to underline that saying that the EU now has an external border, but that it also has neighbours and is interested in the political, economic and social stability of these countries, has given the Member States who joined the European Union on 1 May 2004 an impetus.
When we developed the ENP, therefore, we also established a priority, particularly with the important aspect that a programme can be drawn up for each neighbour having the appropriate relations with the EU, depending on the progress made in the individual case, with the result that there are customised programmes for Ukraine or Moldova, for example. I can only say, Mrs Budreikaitė, that the countries you mention are cooperating on drawing up these action plans and have every interest in these. The content of these plans and this neighbourhood policy can play a vital role in certain fields, for example access to the internal market. The fact that the European Council is to give its blessing to this new approach of neighbourhood policy in its conclusions tomorrow and on Friday will mean that the subsequent Council Presidencies are hopefully able to use this programme as a basis for their further work.
(FI) Madam President, you said that there are no Neighbourhood Policy programmes in effect for Belarus, because no free elections have been held in the country. A programme of this sort has nevertheless been agreed with Azerbaijan. Do you think that the elections in Azerbaijan were free and above board, and do you think it is logical that such a programme has been agreed with Azerbaijan but not with Belarus?
Mr Seppänen, there have been intensive talks with the countries of the South Caucasus, too. Reports have been drawn up on the progress achieved in each case and the European Union has carried out preparatory work, with the result that action plans have been successfully adopted over the past year. This means - not just presupposes - that the examination has revealed that these are elections for the conclusion of an action plan with Azerbaijan.
Subject: Brazilian beef
In order to ensure that European consumers can have total confidence in their beef supply, will the Council not consider imposing an immediate ban on the export of beef from Brazil to the European Union rather than waiting until the end of this year?
Mr Nicholson, in accordance with Community law, it is the Commission who bears responsibility for the application of the protective clause, and thus the Council has no direct influence on the decision that the Commission has taken with regard to Brazilian beef.
Thank you, Mr President-in-Office, but I am a bit frustrated by that reply. I also put a question last night to the Commission, which was not very helpful either. I would like to put to the President-in-Office that, when the Irish Farmers' Journal and a representative from the Irish Farmers' Association visited Brazil, they found clear evidence that rules were not being followed in Brazil. Traceability is non-existent. There are no controls at regional borders. Animal movement in Brazil from foot-and-mouth areas is taking place every day. There is evidence that substances banned in the European Union are being used in Brazil.
Is it not beyond time that we in Europe stopped paying lip service to this type of problem - when our consumers could have the possibility of being affected by this - and have a ban on Brazilian beef, which everybody in the European Union wants for the betterment of the producers and the consumers?
President-in-Office of the Council. (DE) I do not like having to say that the Council does not have competence in this area, but you said yourself that you have taken the opportunity to raise this problem with the Commission, too. The Council is also aware of the problem, of course, but it is now up to the Commission to look into the relevant information. Subsequently, the Commission is also responsible for making the relevant proposals and taking precautionary measures. This really does not fall within the competence of the Council.
President-in-Office, you say this is a matter for the Commission, but the health of European citizens must be a matter in which the Council has more than a passing interest. The United States of America has imposed a total ban on all fresh beef imports from Brazil because it says traceability is non-existent, illegal growth hormones are in widespread use and, generally, controls are alarmingly weak. Is the health of EU citizens less important than the health of American citizens and, if not, then why have we not already banned Brazilian beef?
I have heard what the Council has said, but I think it is sidestepping the issue here.
At the moment we are negotiating with the G4 in Potsdam and I would like to know whether we can ignore the recommendations of the chairman of the Committee on Agriculture and Rural Development, which called for a ban on the import of beef from Brazil. Can we ignore the conclusions of the final report on a mission carried out in Brazil by the European Food and Veterinary Office, which tell us quite clearly that the present system of residue and veterinary medicine control is not adequate?
Major shortcomings remain in the design, scope and implementation of the National Residue Control Plan. I should like to ask the same question as the others. Do you not agree that now is the time to take action and to protect European consumers?
President-in-Office of the Council. (DE) I agree with you that the European Union has to take action where there is information such as you have just described, but we have laid down rules for ourselves in this area. All I can do is take up your calls in the interests of consumers and encourage the Commission to inform the relevant bodies of the extent of its examination and what measures it is able to take, but I regret that we cannot constantly swap roles. We have clearly defined fields of responsibility, and this is the Commission's. I cannot anticipate the answer of the Commission, which does not need to be present for today's Question Time. I can only offer to make a renewed enquiry, so that you, as citizens' representatives, receive a suitable, clear answer from the Commission.
I should like to take this opportunity, President-in-Office, to thank you very much for your cooperation and courtesy during your country's Presidency at our Question Times.
Questions which had not been answered for lack of time would receive written answers (see Annex).
That concludes Question Time.
(The sitting was suspended at 7.05 p.m. and resumed at 9 p.m.)